United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-11435
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GEORGE ERIC CARDONA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:04-CR-246
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Pursuant to a plea agreement, George Eric Cardona pleaded

guilty to mail fraud and money laundering.    He was sentenced to

75 months of imprisonment as to each count, to be served

concurrently, and to a three-year term of supervised release.         In

his plea agreement, Cardona reserved the right to challenge his

sentence under United States v. Booker, 543 U.S. 220 (2005).

     Cardona argues that he is entitled to resentencing under

Booker because the district court enhanced his sentence based on

facts that were not found by a jury or proven beyond a reasonable

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-11435
                                 -2-

doubt.   Although Cardona was sentenced after the decision in

Booker, he contends that he was sentenced under a mandatory

guidelines scheme because this court in United States v. Mares,

402 F.3d 511 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005),

effectively made the Guidelines mandatory by requiring a district

court to make “specific finding[s]” when imposing a sentence

outside the guideline range.

     After Booker, “[t]he sentencing judge is entitled to find by

a preponderance of the evidence all the facts relevant to the

determination of a Guideline sentencing range and all facts

relevant to the determination of a non-Guidelines sentence.”

Mares, 402 F.3d at 519.   Therefore, to the extent Cardona

contends that the district court was precluded from enhancing his

sentence based on facts that had not been either admitted by him

or found beyond a reasonable doubt by a jury, his argument is

untenable.    Further, Cardona’s argument that this court’s

decision in Mares effectively made the Guidelines mandatory is

unavailing.    In Mares, this court noted that the Booker Court

left intact 18 U.S.C. § 3553(c), which requires a district court

to explain the reasons for imposing a particular sentence,

including one outside the guideline range.    See Mares, 402 F.3d

at 519 n.8.    Accordingly, Cardona’s sentence is AFFIRMED.